DETAILED ACTION
Allowable Subject Matter
Claims 1 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the arguments raised by Applicant in the remarks filed 22 February 2021 are persuasive.  In addition, the Examiner considered the cited Ono reference, US 2016/0265417, which appears to disclose various claimed features including an intake and exhaust side flat surface that are spaced apart, with the intake side surface having a different width and area than the exhaust side surface.  See figures 2 and 3, elements 73 and 74.  In this example, the intake side (74) appears smaller in area and width than the exhaust side (73).  This detail is not elaborated on in the disclosure of Ono, however, and as the drawings are not disclosed as being to scale and is silent as to dimensions, arguments based on measurements of the drawings are of little value.  Other similar references Further, Claim 7 is allowed at least for the reasons indicated by the Examiner in the non-Final rejection mailed 27 November 2020.  For at least these reasons, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L BACON whose telephone number is (571)270-5623.  The examiner can normally be reached on Monday-Thursday, 7am-4pm and every other Friday 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747